Title: To George Washington from William Scudder, 12 September 1781
From: Scudder, William
To: Washington, George


                  
                      12 September 1781
                  
                  The Petition of Simeon Smith Michael Duning & William Scudder, Officers belonging to the Continental Army, Taken from Fort George & Fort Stanwix in July 1779. Humbly Sheweth That your Petitioners Begs the liberty of laying a line before your Excellency, Praying for your Excellencys Attention; whilst your Petitioners proceeds so far as to plead, that your Excellency will be pleas’d to consider us, (as well as the Prisoners taken with us) on account of our long Confinement: As your Petitioners perceive their constitutions are Weakening, by a continual reflection on the Uncertainty of their releasment, And of being Oblige to continue in this disagreeable Climate which renders our lives very Uncomfortable: And trust will speak more feelingly to your Excellencys Humanity, than any thing We can offer on the subject.
                  Therefore to your Excellencys Goodness, We once more Humbly Implore that it may be extended, in proposing an Exchange with His Excellency the Commander in Chief of this Province, for Us, as We have the Greatest reason to flatter ourselves, your Excellencys Proposal, will meet with the desired Effect, in procuring our releasment—And your Petitioners In Duty Bound, will ever Pray.  Isle of Orleans in Canada.  Sepr 12th 1781
                  
                     Simeon Smith Capt.
                     Michael Duning Lieut.
                     W: Scudder Lieut.
                  
               